           Case 1:19-cv-02519-AJN Document 120 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RED TREE INVESTMENTS, LLC,
                                                             Docket Nos.: 1:19-cv-002519;
                          Plaintiff,                         1:19-cv-002523

              -against-
                                                             DECLARATION OF
PETRÓLEOS DE VENEZUELA, S.A. and                             MATTHEW A. DUCHARME
PDVSA PETRÓLEO, S.A.,                                        IN OPPOSITION TO
                                                             PLAINTIFF’S MOTION FOR
                          Defendants.                        SUMMARY JUDGMENT IN
                                                             LIEU OF COMPLAINT

       Matthew A. Ducharme declares under penalty of perjury pursuant to 28 U.S.C. §1782 as

follows:

       1.      I am a senior associate of Hogan Lovells US LLP, counsel for defendants Petróleos

de Venezuela, S.A. and PDVSA Petróleo, S.A. (together, “Defendants”) in the above-captioned

actions. I respectfully submit this declaration in opposition to plaintiff Red Tree Investments,

LLC’s (“Red Tree”) motion for summary judgment in lieu of complaint.

       2.      On June 1, 2021, this Court granted Defendants’ Rule 56(d) motion, allowing

Defendants one month to complete discovery, which was subsequently extended twice: first, to

July 8, 2021, by order dated June 9, 2021; and second, by order dated July 7, 2021, to July 15,

2021 for domestic discovery and August 2, 2021 for foreign discovery.

       3.      Pursuant to the June 1 Order, Defendants served document subpoenas on third-

parties Deutsche Bank Trust Company Americas (“Deutsche Bank”), Wells Fargo Securities, LLC

(“Wells Fargo”), General Electric Capital Corporation (“GE Capital”) and GE EFS Capital

Financing Inc. (“GE EFS”) (together, “GE”). Defendants received document productions from

Wells Fargo on July 7, 2021; Deutsche Bank on July 8, 2021; and GE on August 9, 2021.
          Case 1:19-cv-02519-AJN Document 120 Filed 08/16/21 Page 2 of 4




        4.      Annexed hereto as Exhibit A is a true and correct image of a document produced

by GE, bearing Bates numbers GE_00014091-00014094. GE agreed to remove the “confidential”

designation of this document to avoid the need for filing under seal.1

        5.      Annexed hereto as Exhibit B is a true and correct image of a document produced

by GE, bearing Bates numbers GE_000014101-000014104. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.

        6.      Annexed hereto as Exhibit C is a true and correct image of a document produced

by GE, bearing Bates numbers GE_000014108-000014118. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.

        7.      Annexed hereto as Exhibit D is a true and correct image of a document produced

by GE, bearing Bates numbers GE_000014411-000014414. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.

        8.      Annexed hereto as Exhibit E is a true and correct image of a document produced

by GE, bearing Bates numbers GE_000014352-000014354. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.

        9.      Annexed hereto as Exhibit F are true and correct images of documents produced

by GE, bearing Bates numbers GE_000014462-000014470. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.




1
 At the request of GE, and in accordance with the Federal Rules and this Court’s Individual Rule 4.A, all
GE documents have been redacted to conceal sensitive information and information requiring caution.
Specifically, the following information was redacted: (1) bank account numbers (except for the last four
digits), (2) Federal Reference Numbers (except for the last four digits), and (3) numbered codes following
GE email addresses, which GE explained could potentially be used inappropriately on GE’s systems.
                                                    2
         Case 1:19-cv-02519-AJN Document 120 Filed 08/16/21 Page 3 of 4




       10.     Annexed hereto as Exhibit G is a true and correct image of a document produced

by GE, bearing Bates number GE_000014140. GE agreed to remove the “confidential” designation

of this document to avoid the need for filing under seal.

       11.     Annexed hereto as Exhibit H is a true and correct image of a document produced

by GE, bearing Bates numbers GE_000014162-000014163. GE agreed to remove the

“confidential” designation of this document to avoid the need for filing under seal.

       12.     On July 9, 2021, this Court granted Defendants’ motion to issue letters of request

for international judicial assistance to obtain discovery from two foreign third parties: Zuma Bank

Corporation (“Zuma Bank”) of Dominica and SACE S.p.A. (“SACE”) of Italy. The letters were

signed and issued by this Court on July 14, 2021. Defendants then promptly caused the letters of

request to be sent to the appropriate central authorities in Dominica and Italy. Defendants received

a document production from Zuma Bank on July 28, 2021. Defendants have not received

documents from SACE.

       13.     Annexed hereto as Exhibit I is a true and correct image of a declaration sworn by

Gabriel Sanz, the Chief Executive Officer (“CEO”) of Zuma Bank, on July 25, 2021, regarding

the documents produced by Zuma Bank.

       14.     Annexed hereto as Exhibit J is a true and correct image of a declaration sworn by

Gabriel Sanz, the CEO of Zuma Bank, on August 11, 2021, regarding two documents produced

by Zuma Bank, the first bearing Bates number ZUMA_0000158, and the second bearing Bates

numbers ZUMA_0000147-0000157.

       15.     Annexed hereto as Exhibit K is a true and correct image of a document produced

by Zuma Bank, bearing Bates numbers ZUMA_0000257-0000285.




                                                 3
        Case 1:19-cv-02519-AJN Document 120 Filed 08/16/21 Page 4 of 4




       16.    Annexed hereto as Exhibit L is a certified translation of a document produced by

Zuma Bank, bearing Bates numbers ZUMA_0000147-0000157, along with a true and correct

image of the original document.

       17.    On August 12, 2021, Defendants conducted a deposition of Daniel Wallitt, a former

Managing Director at GE EFS.

       18.    Annexed hereto as Exhibit M are true and correct images of excerpts of the official

transcript of the August 12 deposition of Daniel Wallitt. These pages have not been designated

confidential by GE.




Dated: August 16, 2021



                                                           /s/ Matthew A. Ducharme
                                                           Matthew A. Ducharme
                                                           Hogan Lovells US LLP
                                                           390 Madison Avenue
                                                           New York, New York 10017
                                                           (212) 918-3000
                                                           matt.ducharme@hoganlovells.com

                                                           Counsel for Defendants Petróleos
                                                           de Venezuela, S.A. and PDVSA
                                                           Petróleo, S.A




                                               4
